Title: From Thomas Jefferson to George Jefferson, 15 March 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington March 15. 08.
                  
                  I inclose you a bill of lading for 12. packages sent from here on the 12th. instant by the sloop Miranda, Tooker. as the first 7. of the packages contain groceries I must pray you to entrust them to the most faithful of the boatmen returning to Milton. I expect Congress will rise the first or second week of April, and that soon after that I shall be able to make a short trip to Monticello. I salute you with great affection.
                  
                     Th: Jefferson
                     
                  
               